UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4380



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEROY J. KELLY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-333)


Submitted:   June 25, 2004                 Decided:   July 27, 2004


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville, North
Carolina, for Appellant.   Robert J. Conrad, Jr., United States
Attorney, D. Scott Broyles, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Leroy J. Kelly pled guilty to one count of conspiracy to

commit       and   to   attempt   to   commit    armed     robbery   of   several

restaurants, supermarkets, and convenience stores, in violation of

the Hobbs Act, 18 U.S.C. § 1951 (2000), and two counts of using a

firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c) (2000).        The district court sentenced Kelly to 312 months

in     prison.           Kelly    timely       appealed,     challenging     the

constitutionality of the Hobbs Act as applied to his case.*                   The

Hobbs Act contains a jurisdictional element requiring a case-by-

case       determination   regarding    whether    the     defendant’s    conduct

impacted interstate commerce.          This jurisdictional requirement can

be established by a minimal effect on interstate commerce.                 See 18

U.S.C. § 1951(a) (2000); United States v. Williams, 342 F.3d 350,

354 (4th Cir. 2003), cert. denied, 124 S. Ct. 1189 (2004).                    Our

review of the record shows that there was sufficient evidence to

establish jurisdiction to prosecute. We find any further challenge

to Kelly’s conviction under the Hobbs Act is foreclosed by his

guilty plea.        Menna v. New York, 423 U.S. 61, 62-63 n.2 (1975);

Tollett v. Henderson, 411 U.S. 258, 267 (1973).                Accordingly, we

affirm Kelly’s conviction.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the



       *
      The court previously dismissed Kelly’s appeal as to all other
issues.

                                       - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 3 -